Title: Samuel H. Smith to James Madison, 13 December 1826
From: Smith, Samuel Harrison
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Sidney,
                                
                                Decr. 13. 1826.
                            
                        
                        I have the pleasure to acknowledge the receipt of your favor of the 4th ultimo, and to tender to you my
                            sincere thanks for the very satisfactory information it furnishes. Some of the circumstances, stated by you, were not
                            known to me, and some, which were known, are so illustrated by your remarks as to enable me to present them with greater
                            accuracy and force than I should, without your aid, have done.
                        Humble as the task I have undertaken is, the subject has grown as I have progressed in its consideration; so
                            much so, that, instead of seeking for materials, I have, from the necessary limits of a discourse to be read to a public
                            body, been compelled to omit much matter worthy of notice, and to generalise topics which, from their importance, merit
                            more detailed notice. This consideration has convinced me that the reputation of Mr. Jefferson, high as it now is, will,
                            the more his life shall be examined, be exalted. This will be the task of his grandson, to the appearance of whose
                            biographical works I look with great interest.
                        I enclose, in this packet, agreeably to your request, the History of the first sessions of Congress under Mr.
                            Jefferson’s administration, with a Defence of the measures of that administration during its four first years. Should you
                            peruse them, you will find them not deficient in zeal or truth, and will, I have no doubt, make a proper allowance for
                            frequent exuberances of words, arising from the youth of the writer, and his <later> want of time to condense his ideas, or
                            to select the best terms in which to clothe them.
                        Mrs. Smith unites with me in the expression of our best respects to Mrs. Madison and yourself, with
                            assurances of the great interest we must ever take in your felicity
                        
                            
                                Samuel H. Smith
                            
                        
                    